Lake, J.
In the District Court this case was tried to a jury on an appeal from an assessment of damages for the right of way for a railroad track through the defendant’s lands.
A verdict was rendered by the jury assessing the dam? ages at the sum of |599.50. The plaintiff filed a motion for a new trial on the ground that the damages were excessive and not sustained' by sufficient evidence. The court overruled the motion for a new trial and entered judgment on the verdict against the railroad company, to which exceptions were duly taken.
Of the alleged errors this court can only consider .that which relates to the rendition of judgment on the verdict of the jury. As to the sufficiency of the evidence to sustain the verdict it is well settled that the appellate court will presume the verdict right, and the evidence ample to sustain it until the contrary is made to appear. This should be done by embodying all of the testimony that is produced on the trial bearing upon the point of dispute, in a bill of exceptions, so that it shall become a part of the record of the case. Considerable testimony was thus .preserved and is before us, but looking into the record we are *404unable to say that this is all. There may have been very much more presented to the jury which had a direct bear, ing upon the question of damages, and contributed materially to produce the result to which the jury arrived. Where all the evidence is not in the record the ruling of the court in refusing a new trial on the ground that the verdict is not sustained by sufficient evidence is presumed to be correct.
It is also objected that the court below erred in the admission of illegal testimony and also in the instructions given to the jury. These, points were not made, however, in the motion for a new trial. If the court had committed the errors suggested, they would have been good grounds for a new trial, but no complaint of such errors having been made, nor the attention of the court directed thereto in the motion for a new trial, we must consider them as waived.— Stump v. Fraley, 7 Ind. 679 ; Zebnor v. Beard, 8 Id. 96 ; State v. Swarts, 9 Id. 221; Howes v. Holliday, 10 Id. 339 ; Kent v. Lawson, 12 Id. 675 ; Gray v. Stiver, 24 Id. 174 ; Lures v. Batte, 26 Id. 343 ; Stillwell v. Chappell, 30 Id. 72.
A reference to the cases here cited shows an unbroken current of decisions in support of the position which we are constrained to take.
The Code of Indiana, in its provisions relating to new trials, is substantially the same as our own. The language used is nearly identical, and makes errors of law occuring at the trial, and excepted to by the party making the application, a ground of a motion for a new trial.
In the case of the State v. Swarts, above cited, Judge Stewart, in his opinion, says: “ It is due to the lower court that its errors, if any, be pointed out there, so that it may retrace its steps while the record is yet under its control.” I am aware that in Earls v. Pittsburgh R. R. Co., 12 Ohio State, 621, a different construction is given to the same statutory provision. But with the utmost respect for *405the court .making that decision, I must say that the construction given, by- the courts of Indiana seems to be more in harmony, both with the letter and the spirit of the Code.
The same principle will require a mption for a new trial to be made for every cause specified in section 314 of the Code, as a ground therefor, before this court can,review the judgment of the District Court thereon.
As to the rendition of a judgment upon the finding of the. jury, I am satisfied that there is no error. Such is the practice in Indiana and Qhio, under statutes similar to our own, and the language of the act under which the case was appealed to the District Court will justify it. — Evansville R. R. Co. v. Fitzpatrick, 10 Ind. 20.
For these reasons the judgment of the District Court must be, in all things,, affirmed.
Judgment affirmed.